Citation Nr: 0638262	
Decision Date: 12/08/06    Archive Date: 12/19/06

DOCKET NO.  05-20 974	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to a rating in excess of 30 percent for post-
traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

N. McElwain, Associate Counsel




INTRODUCTION

The veteran had active service from January 1951 to November 
1954.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of August 2004 by the 
Department of Veterans Affairs (VA) St. Petersburg, Florida 
Regional Office (RO).

A motion to advance this case on the Board's docket was 
granted under the authority of 38 U.S.C.A. § 7102(a) (West 
2002) and 38 C.F.R. § 20.900(c) (2006).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Further development is needed on this claim.  An April 2005 
VA treatment record reports the veteran's history of trying 
to work in a book store, but having to leave when the store 
gets busy.  A June 2005 VA treatment record also reports an 
advanced registered nurse practitioner's opinion that the 
veteran's PTSD renders him "unable to obtain or maintain 
gainful employment."  Previous records do not contain any 
findings as to employability.  The June 2005 VA treatment 
record also characterizes the veteran's PTSD as "severe," 
which also indicates a possible worsening of the veteran's 
symptoms.  An opinion on the severity of the veteran's 
current condition, and his employability, is necessary to 
decide this claim.  See 38 C.F.R. § 3.159(c)(4).  

The veteran has also submitted a new VA PTSD treatment record 
dating in November 2006 from the Loma Linda VA Medical Center 
in California.  The veteran did not submit a waiver of 
initial RO review with this evidence.  Applicable VA 
regulations require that pertinent evidence submitted by the 
appellant must be referred to the agency of original 
jurisdiction for review and preparation of a supplemental 
statement of the case (SSOC) unless this procedural right is 
waived in writing by the appellant.  38 C.F.R. §§ 19.37, 
20.1304 (2006).  Thus, while on remand, the RO must review 
this evidence and, if the claim remains denied, include such 
evidence in a supplemental statement of the case.  Id.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should request copies of all 
relevant treatment records which are not 
currently associated with the claims 
folder, particularly treatment records 
from the Loma Linda VA Medical Center, and 
treatment records dating from June 2005, 
forward, from the Oakland Park VA Clinic.  

2.  The veteran should be scheduled for a 
VA examination to determine the severity 
of his PTSD.  The examiner should state 
whether the veteran's PTSD renders him 
unable to obtain or retain substantially 
gainful employment.  All testing deemed 
necessary by the examiner should be 
performed and the results reported in 
detail.  The claims folder must be 
available for review by the examiner in 
conjunction with the examination and this 
fact should be acknowledged in the report.

3.  Following any additional development 
deemed appropriate, the veteran's claim 
should again be reviewed.  If the benefit 
sought is not granted, the RO should issue 
a supplemental statement of the case and 
allow the veteran an appropriate 
opportunity to respond.  Thereafter, the 
claim should be returned to the Board for 
further appellate review.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
J. E. DAY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



